Beck, P. J.
“On application for temporary alimony, the merits of the case are not in issue, though the judge, in fixing the amount of alimony, may inquire into the cause and circumstances of the separation rendering the alimony necessary, and in his discretion may refuse *324it altogether.” Civil Code, § 2979. And this court will not control the discretion of the trial court in allowing temporary alimony and fees to the attorney representing the wife in the proceedings to obtain alimony, unless that discretion has been flagrantly abused. Swearingen v. Swearingen, 19 Ga. 265; Carlton v. Carlton, 44 Ga. 216; Smith v. Smith, 125 Ga. 384 (53 S. E. 958). Under the facts shown in this record, this court can not say that there was an abuse of discretion on the part of the trial judge in allowing the amount awarded as temporary alimony and attorney’s fees.
No. 4539.
November 12, 1924.
Rehearinq denied December 19, 1924.
W. 0. Cooper and W. D. Aullman, for plaintiff in error.
Jule Fellon and Duncan & Nunn, contra. "

Judgment affirmed.


All the Justices concw.